Per Curiam.
The facts of this case are similar in all their controlling features to the case of Bowlby v. Shively, decided by this court June eighteenth, eighteen hundred and ninety-two, 22 Or. 410, (30 Pac. 354,) and affirmed on writ of error by the Supreme Court of the United States: Shively v. Bowlby, 152 U. S. 1 (14 Sup. Ct. 548). After a most careful consideration of the case at bar, we are satisfied that all the points and principles of law arising therein were involved and ably and exhaustively considered in the case of Bowlby v. Shively, 22 Or. 410, (30 Pac. 154,) and fully and comprehensively settled. We must, therefore, regard the decision of the latter case as decisive of this. The complaint herein was filed upon the same date as that in Bowlby v. Shively, and the issues, so far as they were concluded, were formulated about the same time. The Bowlby case was first brought on for hearing as a test case, upon the assumption that the same conclusion must necessarily be reached in both cases, but now it is claimed that this case contains other points for our consideration not passed upon in that. With this contention we are unable to concur. It could accomplish no good purpose for us at this time to reconsider the doctrine of that case, as the reasoning and conclusions reached are in full accord with the present views of the court. Hence the judgment of the court below is affirmed. Affirmed.
Decided April 29, 1895.